The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the Applicant’s communication filed 7 February 2020. In view of this communication, claims 1-20 are pending in this application.

Claim Objections
Claims 1, 5 and 9 are objected to because of the following informalities:
In claim 1, “acquire use information” in line 4 should recite “acquire a use information”.
In claim 5, “a charging condition” in line 2 should recite “the [[a]] charging condition”.
In claim 9, “set the magnitude” in line 3 should recite “set a magnitude”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the first and the second threshold" in line 1. There is insufficient antecedent basis for this limitation in the claim. This claim is interpreted, for 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process. This judicial exception is not integrated into a practical application because the claims recite a general-purpose battery and a general-purpose controller/computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter does not claim use of the controller that would equate to significantly more, i.e. “charge the battery based on the determined charging condition of the battery” (as recited in at least claim 16). 
Alice-Mayo Test:
Step 1:
Claims 1, 3-5 and 7: Machine
Step 2A, prong 1:
Claims 1, 3-5 and 7: Mental Process (determining charging condition is a mental step since there is no actual charging occurring).
Step 2A, prong 2:

Claim 3 recites that the use information includes information associated with a number of charging and discharging times of the battery. This is still data gathering. The Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).
Claim 4 recites that the use information includes information associated with a capacitance of the battery. This is still data gathering. The Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).
Claim 5 recites that the charging condition is determined in association with a temperature based on the use information. It is a mental step to determine what the charging will be based on temperature.

Step 2B:
None of claims 1, 3-5 and 7 recite any additional elements that amount to significantly more than a mental process. The examiner has presented an example above on how to overcome this rejection and reasons why these claims are distinct from other claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by PK (US20190319466A1).
Regarding claim 1, PK discloses a battery powered system (10) having a battery (16) and a main board (14), or controller, which is disclosed as controlling the interaction between the battery and a circuit (¶28 – the paragraph further describes that the main board (14) includes a number of control circuits that control the interaction between the 
The claim recites “use information”. Under the broadest reasonable interpretation, this is interpreted to be any information or characteristic of the battery that effects the use of the battery.
PK teaches temperature sensors (FIG. 1 at 22, 24, 28, 30) that sense the temperature of the battery and output the results of the sensed data to the main board (14)(¶20, 22 and 28). For purposes of examination, because it is known that temperature effects the use of the battery, the acquired temperature is considered “use information”. 
The battery specifications disclosed by PK is also interpreted as being “use information” since the use of the battery must stay within the disclosed specs. PK states an example of battery specs that include a charge is to be carried out only between 0 C and 45 C (¶69). Both the temperature and the battery specifications are interpreted to be “use information” as recited in the claim. 
In the case where the use information is a battery temperature, a high or low battery temperature will trigger a disconnection from charging/discharging (¶24). Thus, a charging condition is whether the battery is connected or disconnected from charging/discharging. 
In the case where the use information is the battery specification, the charging condition is that the temperature is required to stay between the specified range (¶69).
Regarding claim 16, PK discloses a battery powered system 10 having a battery(16) and a main board (14), or controller, which is disclosed as controlling the interaction between the battery and a circuit (¶28 – the paragraph further describes that 
The claim recites “use information”. Under the broadest reasonable interpretation, this is interpreted to be any information or characteristic of the battery as any information obtained about the battery effects the use of the battery.
Temperature sensors (FIG. 1 at 22, 24, 28, 30) sense the temperature of the battery and output the results of the sensed data to the main board (14)(¶20, 22 and 28). 
PK discloses “use information” as being the battery specs, which, in one example  states that a charge is to be carried out only between 0 C and 45 C (¶69).
The battery specifications disclosed by PK is also interpreted as being “use information” since the use of the battery must stay within the disclosed specs. PK states an example of battery specs that include a charge is to be carried out only between 0 C and 45 C (¶69). Both the temperature and the battery specifications are interpreted to be “use information” as recited in the claim. 
The charging condition that the temperature is required to stay between the specified range (¶69).
Regarding claim 2, PK discloses a series of temperature thresholds are set for both the high and low temperatures (¶69) thus making the threshold range variable. According to the battery specifications – or the use information - the temperature range should remain between 0-45 C, which determines the max and min temperature thresholds (¶70). 

Regarding claim 5, PK discloses that the charging condition is related to a temperature. The detected temperature determines whether the battery is in a charging/discharging state or a disconnected state (FIG. 5A; ¶62) and/or the permitted temperature range of the battery (¶69).
Regarding claim 6, PK discloses power control IC 38 that acts as a battery charger to provide charge to the battery 16 (FIG. 1; ¶32), thus the power control IC 38 is interpreted as being a charging module.
If the temperature of the battery is outside of the determined threshold range (FIG. 5A; ¶62), the mainboard (14) terminates power to the battery (¶28). Thus, the main board (14) determines a charging condition – connected or disconnected – in association with the temperature of the battery based on the use information – or the allowed temperature threshold range - of the battery. 
Regarding claim 15, PK discloses that the thresholds are temperatures (¶20).

Claims 1, 3-8 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nishikawa et al. (US20160028255A1).
Regarding claim 1, Nishikawa discloses a lithium ion secondary battery (14) and a charge control unit (21), or controller (¶50). The controller is configured to acquire information regarding current data, voltage data, and temperature data that is supplied 
Regarding claim 16, Nishikawa discloses a lithium ion secondary battery (14) and a charge control unit (21), or controller (¶50). 
A temperature sensor (17) is disposed at a predetermined position of battery (14).
The controller is configured to acquire information regarding current data, voltage data, and temperature data that is supplied from an A/D converter (19) and calculates the residual capacity, or the SOC, of the battery (¶51) ), where the residual capacity is considered the charging condition of the battery that is determined from the acquired information.
Charge control unit (21) supplies a signal to the charger (2) so that the constant current charge is performed at current I2. When it has arrived at the predetermined SOC – determined based on current, voltage and temperature data (¶51) – charge control unit (21) provides a signal to perform at a current I1 lower than I2 (¶60).
Regarding claim 3, Nishikawa discloses that it is determined that the charge/discharge cycle progresses (FIG. 5; ¶89). Thus, the number of charging and discharging times is included as use information.
Regarding claim 4, Nishikawa discloses that the charge control unit (21) calculates the residual capacity of the battery (14) as a relative value with reference to the capacity during full charge. The capacity (or capacitance) during full charge is defined as the actual capacity (A*h) after degradation due to its use (¶51). Because the charge control unit 
Regarding claim 5, Nishikawa discloses that the charge control unit calculates the charge current value and charge voltage value on the basis of the calculated state of charge (SOC) (¶52). The SOC is calculated using the current data, voltage data and temperature data acquired by the charge control unit (21) (¶51). 
Regarding claim 6, Nishikawa discloses that a charge control unit (21) supplies a control signal to a charger (2) (FIG. 1; ¶51).
Charge control unit (21) supplies a signal to the charger (2) so that the constant current charge is performed at current I2. When it has arrived at the predetermined SOC – determined based on current, voltage and temperature data (¶51) – charge control unit (21) provides a signal to perform at a current I1 lower than I2 (¶60). Thus, the control of the charging module to charge the battery is determined based on the charging condition – the SOC – in association with the temperature of the battery – the SOC is determined using the temperature of the battery.
Regarding claims 7 and 17, Nishikawa discloses setting the charging current to I2 or I1 – which are current values or magnitudes – depending on how the calculated SOC value compares with the predetermined SOC value (¶60).  The calculated SOC value is determined by the charge control unit (21) based on current, voltage and temperature data (¶51). Thus, the controller sets a magnitude of the charging current (I1, I2) of the battery in association with the temperature of the battery based on the use information of the battery – the calculated SOC is determined using the temperature of the battery.
claim 8 and 18, Nishikawa that the cycle degradation, or the number of time the battery charges and discharges, can be suppressed by switching the charge current from I2 to I1, where I1 is less than I2 (¶60 and 88). Thus, the magnitude of the charging current is reduced as the use amount of the battery increases.
Regarding claim 19, it is well known technique in the art to reduce the magnitude of the charging current as the use amount increases. Thus, it follows that when the battery has a lesser amount of use, the magnitude of the charging current is greater. Nishikawa provides an example where the charge current continuously decreases as the charge/discharge cycle number – or use - increases (Nishikawa; FIG. 10; ¶103). Thus, when there is less use of the battery the charge current is higher.
Regarding claim 20, Nishikawa discloses that the charge control unit (21) calculates the residual capacity of the battery (14) as a relative value with reference to the capacity during full charge. The capacity during full charge is defined as the actual capacity (A*h) after degradation due to its use (¶51). Because the charge control unit uses the actual capacity, it follows that at some point the control unit acquires this information.
Nishikawa further discloses determining that the charge/discharge cycle progresses (FIG. 5; ¶89). Thus, the number of charging and discharging times is also disclosed as use information. 

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PK in further view of Nishikawa et al. (US20160028255A1).
claim 9, PK discloses a temperature sensor to sense the temperature of the battery (PK; FIG. 1 at 22, 24, 28, 30; ¶21)
PK is silent as to the controller configured to set the magnitude of the charging current of the battery based on the sensed temperature and the use information of the battery.
It is a well-known technique in the art to set the magnitude of charging current based on the sensed temperature and the use information of the battery. Nishikawa discloses a temperature sensor 17 to detect the temperature of the battery (Nishikawa; ¶46). Charge control unit 21 calculates the state of charge (SOC) of the battery using the current tata, voltage data, and temperature data. The charge control unit (21) calculates a charge current value based on the calculated SOC (Nishikawa; ¶50-51). 
One of ordinary skill in the art would provide the charging of Nishikawa with the charging of TK in order to increase the service life of the battery (Nishikawa; ¶3).
Regarding claim 10, PK discloses that the battery is disabled when the battery temperature is above the selected high temperature and below the selected low temperature (PK; FIG. 5A; ¶62). 
Charging occurs between the selected high temperature and the selected low temperature and is terminated when the temperature extends beyond the thresholds (PK; ¶24).
PK does not explicitly disclose that the battery is to be charged at a set magnitude. 
Nishikawa discloses setting the charging current to I2 or I1 – which are current values or magnitudes – depending on how the calculated SOC value compares with the predetermined SOC value (¶60).  The calculated SOC value is determined by the charge 
It would be obvious to one of ordinary skill to provide the determination of the charging current value of Nishikawa while the battery is in the charging mode of PK in order to provide an optimize the service life of the battery (Nishikawa; ¶3).
Regarding claim 11, PK discloses that if a battery specification states that a charge is to be carried out between 0-45 C, then the thresholds to permit charging can be set between 5-40 C or 5-42 C (¶70). Thus, the thresholds are set according to the battery specification of the battery, or the use information.
Regarding claim 13, PK discloses that the battery is disabled when the temperature is above the selected high temperature and below the selected low temperature (PK; FIG. 5A; ¶62).
PK is silent as to using a current determined based on the use information and the temperature of the battery.
It is well known calculate the charging current value based on the temperature of the battery. Nishikawa discloses that the charge control unit (21) calculates the residual capacity of the battery (14) as a relative value with reference to the capacity during full charge. The capacity (or capacitance) during full charge is defined as the actual capacity (A*h) after degradation due to its use (¶51). Because the charge control unit uses the actual capacity to determine the residual capacity, it follows that at some point the control unit acquires this information. 
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over PK in further view of Nishikawa in further view of Terada (JPH10201111A).
Regarding claim 12, the combination of PK and Nishikawa are silent as to changing the thresholds as a use amount of the battery increases.
Terada discloses changing a temperature threshold according to the remaining capacity of the battery in order to cope with and further prevent a decrease in capacity (¶(6-7) - charging is started when the battery temperature is equal to or lower than the charging start temperature; ¶(51) - when the remaining capacity is low – which is known to be caused by high use - the upper limit temperature is high). 
It would be obvious to one of ordinary skill to apply the modification of the thresholds of Terada with either the upper threshold or the lower threshold of TK in order set the threshold range that optimizes the operation of the battery and prevent a reduction in the capacity.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over PK in view of Terada.
Regarding claim 14, PK is silent as to changing the thresholds to reduce the threshold range based on the use information indicating increased use of the battery.

It would be obvious to one of ordinary skill to apply the modification of the thresholds of Terada with either the upper threshold or the lower threshold of PK in order set the threshold range optimize the operation of the battery and prevent a reduction in the capacity.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tistle et al. (US20160332533A1): discloses a battery with a controller that has a variable temperature dependent set point.
Grafling et al. (US20160380567A1): discloses a battery with a controller that has temperature profiles that account for the capacity of the battery.
Ha et al. (US20190212392A1) discloses calculating a charging current value based on the temperature and voltage of the battery. 
Yebka et al. (US20190305564A1) discloses charging and discharging cycles.
NOTE: claim 1, as presently recited, would read on known smart phones in that most smart phones include a battery with a controller, an indicator that shows information regarding the use of the battery, presumably acquired by the controller, for instance, a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859